ORDER
PER CURIAM.
Jesse McCray appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error are without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k); Rule 84.16(b). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).